Citation Nr: 1828979	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-33 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the period prior to December 8, 2015, and in excess of 30 percent from February 1, 2017, for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army Reserve from October 1992 to April 1993, and in the United States Navy from May 1996 to August 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction of this appeal is now with the RO in Indianapolis.

The Board notes that the Veteran submitted a form in April 2018 opting into the VA's new Rapid Appeals Modernization Program (RAMP).  As this election was made after this appeal was activated for adjudication, it is not subject to the RAMP provisions.  However, the RAMP provisions will apply to all of the Veteran's future appeals.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks ratings in excess of 10 percent and 30 percent for his disability of the left hip, status post total hip arthroplasty.  The Board notes that the Veteran has been granted a temporary total for convalescence.  As such, the issue has been recharacterized appropriately.

The Veteran underwent a left hip arthroplasty on December 8, 2015.  After the procedure, he was afforded a VA examination on December 21, 2015.  Aside from this Hip and Thigh Questionnaire, which took place hardly over a week after the left hip arthroplasty, the Veteran has not been afforded a VA examination that can appropriately evaluate his post-arthroplasty residuals.  As a result, he should be scheduled for a new VA examination to evaluate the severity of his left hip disability. Therefore, this matter is remanded in order to provide the Veteran with an additional VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant treatment records from any VA facility or private treatment provider from which the Veteran has received treatment.  

If the Veteran has received additional private treatment beyond the examination of record, he should be afforded an appropriate opportunity to submit those records.

2.  Schedule the Veteran for a VA examination to obtain medical findings concerning the current severity of his left hip disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is reminded that the full range of motion testing should be performed.  The left hip must be tested in: active motion; passive motion; weightbearing; and non-weightbearing.   

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




